DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
The information disclosure statement (IDS) of 01/24/2022 has been considered by the Examiner.
Response to Amendment
The reply of 01/24/2022 has been entered.
Claims 2–15 and 19–22 are pending.
The declarations filed on 02/24/2021 under 37 CFR 1.131(a) are sufficient to overcome the rejection of claims 2–15 and 19–22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakatsuka et al, JP-11144875-A ("Nakatsuka-JP"), see machine translation ("Nakatsuka-MT").  The rejection is withdrawn.
The rejection of claims 2–3, 6–15, and 19–21 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 20 of U.S. Patent No. 10,854,822, the rejection of claims 2–3, 6–15, and 19–21 on the ground of nonstatutory double patenting as being unpatentable over claims 2, 11, and 15 of copending Application No. 16/901,610 (reference application), and the rejection of claims 2–15 and 19–22 on the ground of nonstatutory double patenting as being unpatentable over claims 2–10 and 19 of copending Application No. 16/901,610 (reference application) as set forth in the previous Office Action are each withdrawn due to the Terminal Disclaimer filed on 02/03/2022.

Response to Arguments
Applicant’s arguments on pages 10–18 of the reply dated 02/03/2022 with respect to the rejection of claims 2–15 and 19–22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claims 2–15 and 19–22 are allowed.
Allowed claims 2–15 and 19–22 are renumbered as 1–18, respectively.

The following is an examiner’s statement of reasons for allowance: 
	The closest prior art teaches an organic electroluminescent device comprising a hole injection layer comprising a triarylamine compound comprising a dimethylfluorenyl group, a dimethylfluorenyl group, and a biphenyl group, as exemplified by Nakatsuka et al, JP-11144875-A ("Nakatsuka-JP"), see machine translation ("Nakatsuka-MT").  However, the prior art does not specifically teach a compound of the claimed formula (1) wherein at least one of the dimethylfluorenyl groups is diphenylfluorenyl group as claimed in the independent claim.  Further, the prior art does not provide a reason to modify the compound of Nakatsuka to arrive at the claimed device comprising the claimed compound wherein at least one of the dimethylfluorenyl groups is diphenylfluorenyl group in view of the unexpected results set forth in the declarations under 37 CFR 1.132 filed 02/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                                                                                                                                                                                                                                /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
/E. M. D./
Examiner, Art Unit 1786